DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the election received on 3/1/2021.
	Claims 1-13 and 26 are being on the merits.
	Claims 14-25 remained withdrawn.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, 7-8 and 11-13 are rejected under 35 U.S.C. 102(b) as being anticipated by Whitman et al. (US2006/0020213) hereinafter (“Whitman”). 
With regard to claim 1, Whitman discloses a system (900, 2800 figs.9 &27c) for improving endoluminal stapling, comprising: a circular stapler (900, 2800) comprising an anvil (925) and a shaft (170); an endoscope (905, 2834); and one or more connectors (not shown) or fasteners that hold the endoscope against the shaft (170) of the circular stapler (900), wherein the anvil (925, 2830) comprises a first opening (2846 fig.27c) in the anvil (2830), wherein the endoscope (2834) is positioned through the first opening (2846 fig.27c), wherein the one or more connectors (not shown) or fasteners allow the endoscope (905, 2834) to move (during insertion) longitudinally along the shaft (170) of the circular stapler (900, 2800), and wherein a section of the shaft (170) comprises a second opening (as seen in fig.9) that allows the endoscope (905, 2834) to transition (passage from one state, stage, subject, or place to another- Merriam-Webster definition) from an external surface (as seen in fig. 9) of the shaft (170) to an internal cavity of the stapler.   
With regard to claim 2, Whitman discloses the system, wherein at least one of the one or more connectors (935) or fasteners has a diameter that is less than or equal to a maximum diameter of a distal end of the circular stapler (900).  
With regard to claim 3, Whitman discloses a system (figs.9 & 27c), wherein the first opening (2846) is offset from a center of the anvil (2830 fig.27c).  
With regard to claim 4, Whitman discloses a system (figs.9 & 27c), wherein the endoscope (905, 2834) comprises a light source and a camera (see fig.27c).  
With regard to claim 5, Whitman discloses a system (figs.9 & 27c), (while Whitman has not expressly discussed resolution of the cameras, however, this is inherently a known feature of endoscopic cameras due to intricate surgical procedure) wherein the endoscope is (a) a flexible (fig.9) endoscope with the camera comprising a first resolution, or (b) a rigid endoscope with the camera comprising a second resolution that is higher than the first resolution.  
With regard to claim 7, Whitman discloses a system (figs.9 & 27c), further comprising: a display (145, 1118), coupled to the endoscope (as known in the art), to display (1118) an image captured by the camera (1114).  
With regard to claim 8, Whitman discloses a system (figs.9 & 27c), wherein the endoscope (905, 2834) comprises a means (air Par 0073) for insufflation.  
With regard to claim 11, Whitman discloses a system (figs.9 & 27c), wherein the endoscope (905, 2834) comprises a laparoscopic insufflator (Par 0073).  
With regard to claim 12, Whitman discloses a system (figs.9 & 27c) for improving endoluminal stapling, comprising: a circular stapler (figs.9 & 27c) (passage from one state, stage, subject, or place to another Merriam-Webster definition) from an external surface (fig.9) of the shaft (170) to an internal cavity of the stapler (as seen in figs.9 & 27c).  
With regard to claim 13, Whitman discloses a system (figs.9 & 27c), wherein the endoscope (905, 2834) comprises an air (Par 0073) or carbon dioxide (CO2) insufflator.
With regard to claim 26, Whitman discloses a system (figs.9 & 27c), wherein the circular stapler (as seen in fig.9 & 27c) comprises a proximal end and a distal end comprising the anvil (925, 2830), wherein the shaft (170) is divided into a first region (cartridge region) at the distal end and a second region (anvil region), whose length is longer than that of the first region, at the proximal end, and wherein the second opening (as seen in figs. 9 & 27c) is in the first region (cartridge region).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 2006/0020213) hereinafter (“Whitman”) in view of Berguer et al. (US 2009/0192349) hereinafter (“Berguer”).
 With regard to claim 6, Whitman discloses a system, but does not disclose, wherein the camera is a wireless camera that uses one or more of a Bluetooth, Zigbee, Wi-Fi or Near Field Communication (NFC) technology.  
However, Berguer teaches a wireless camera that uses one or more of a Bluetooth, Zigbee, Wi-Fi or Near Field Communication (NFC) technology (All optical manipulations would be carried out within the camera housing. The camera would be connected to its controller box via an electronic cable or wirelessly via Bluetooth (or any wireless technology) or a wireless local area network par 0051). In view of Berguer teachings, it would have been obvious to one having ordinary in the art at the time of invention, to alternatively be provide Whitman with a wireless camera that uses one or more of a Bluetooth, Zigbee, Wi-Fi or Near Field Communication (NFC) technology for a predictable results of updating and enhancing the image of the tissue during operation of the system.
With regard to claim 9, Whitman discloses a system, but silence about the dimension of the anvil head, wherein a head of the anvil is between 25-33 mm, and wherein a diameter of the endoscope is 2-5 mm.  
However, these dimensions are not outside known dimension of circular anvil head, it is within the purview of the skilled artisan, thus, it would have been obvious to one having ordinary skill in the art at the time of invention to alternatively provide Whitman with anvil head between 25-33 mm, and wherein a diameter of the endoscope is 2-5 mm for a predictable results of improving the anvil head for enhanced gripping and stapling operation of the system.
  With regard to claim 10, Whitman discloses a system, but silence about the dimension of the anvil head, wherein the head of the anvil is 29 mm, and wherein the diameter of the endoscope is 4 mm.  
.

Response to Arguments
7.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. However, the argument have been addressed by a new grounds of rejection necessitated by Applicant’s remarks.

 Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731 

3/30/2021